Exhibit 10.1
 
Adopted on
September 29, 2000
Amended on January 25, 2002
Restated on March 11, 2005 as a
result of two-for-one stock split
Amended on December 2, 2005
Restated on February 17, 2006
as a result of two-for-one
stock split
Amended on January 26, 2007
Corrected March 30, 2007





AETNA INC.
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN




SECTION 1.                                ESTABLISHMENT OF PLAN; PURPOSE.
 
The Plan is hereby established to permit Eligible Directors of the Company, in
recognition of their contributions to the Company, to receive Shares in the
manner described below.  The Plan is intended to enable the Company to attract,
retain and motivate qualified Directors and to enhance the long-term mutuality
of interest between Directors and stockholders of the Company.
 
SECTION 2.                                DEFINITIONS.
 
When used in this Plan, the following terms shall have the definitions set forth
in this Section:
 
“Accounts” shall mean an Eligible Director’s Stock Unit Account and Interest
Account, as described in Section 9.
 
“Affiliate” shall mean any corporation or other entity (other than the Company
or one of its Subsidiaries) in which the Company directly or indirectly owns at
least twenty percent (20%) of the combined voting power of all classes of stock
of such entity or at least twenty percent (20%) of the ownership interests in
such entity.
 
“Board of Directors” shall mean the Board of Directors of the Company.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.
 
“Committee” shall mean the Nominating and Corporate Governance Committee of the
Board of Directors or such other committee of the Board as the Board shall
designate from time to time.
 
“Company” shall mean Aetna U.S. Healthcare Inc., a Pennsylvania
corporation.  Following consummation of the transactions contemplated by the
Merger Agreement, Aetna U.S. Healthcare Inc. will change its name to Aetna Inc.
 
“Compensation” shall mean the annual retainer fees earned by an Eligible
Director for service as a Director, the annual retainer fee, if any, earned by
an Eligible Director for service as a member of a committee of
 
Page 1

--------------------------------------------------------------------------------


 
the Board of Directors; and any fees earned by an Eligible Director for
attendance at meetings of the Board of Directors and any of its committees.
 
“Director” shall mean any member of the Board of Directors, whether or not such
member is an Eligible Director.
 
“Disability” shall mean an illness or injury that lasts at least six months, is
expected to be permanent and renders a Director unable to carry out his/her
duties.
 
“Effective Date” shall mean the date on which the transactions contemplated by
the Merger Agreement are consummated.
 
“Eligible Director” shall mean a member of the Board of Directors who is not an
employee of the Company.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” shall mean on any date, with respect to a Share, the closing
price of a Share as reported by the Consolidated Tape of the New York Stock
Exchange Listed Shares on such date, or if no shares were traded on such
Exchange on such date, on the next date on which the Common Stock is traded.
 
“Government Service” shall mean the appointment or election of the Eligible
Director to a position with the federal, state or local government or any
political subdivision, agency or instrumentality thereof.
 
“Grant” shall mean a grant of Units under Section 5, Options under Section 7 and
Other Stock Based Awards under Section 12.
 
“Interest Account” shall mean the bookkeeping account established to record the
interests of an Eligible Director with respect to deferred Compensation that is
not deemed invested in Units.
 
 “Merger Agreement” shall mean the Agreement and Plan of Restructuring and
Merger among ING America Insurance Holdings, Inc., ANB Acquisition Corp., the
Former Parent and for limited purposes only, ING Groep N.V., dated as of July
19, 2000.
 
“Option” shall mean the right granted under Section 7 to purchase the number of
shares of Stock specified by the Board of Directors, at a price and for the term
fixed by the Board of Directors in accordance with the Plan and subject to any
other limitations and restrictions as this Plan and the Board of Directors shall
impose, which such option is not intended to qualify as an “incentive stock
option” under Section 422 of the Code.
 
“Other Stock Based Awards” means any right granted under Section 12.
 
“Prior Plan” shall mean the Aetna Inc. Non-Employee Director Deferred Stock and
Deferred Compensation Plan.
 
“Retirement” shall mean (i) with respect to Units outstanding on January 26,
2007 and (ii) with respect to Units issued after January 26, 2007, termination
of service as a Director on or after age 72.
 
“Shares” shall mean shares of Stock.
 
“Stock” shall mean the Common Shares, $.01 par value, of the Company.
 
“Stock Unit Account” shall mean, with respect to an Eligible Director who has
elected to have deferred amounts deemed invested in Units, a bookkeeping account
established to record such Eligible Director’s interest
 
Page 2

--------------------------------------------------------------------------------


under the Plan related to such Units.
 
“Subsidiary” shall mean any entity of which the Company possesses directly or
indirectly fifty percent (50%) or more of the total combined voting power of all
classes of stock of such entity.
 
“Unit” shall mean a contractual obligation of the Company to deliver a Share or
pay cash based on the Fair Market Value of a Share to an Eligible Director or
the beneficiary or estate of such Eligible Director as provided herein.
 
“Year of Service as a Director” shall mean a period of 12 months of service as a
Director, measured from the effective date of a Unit.
 
SECTION 3.                                ADMINISTRATION.
 
The Plan shall be administered by the Board of Directors. The Board of Directors
shall have the responsibility of construing and interpreting the Plan and of
establishing and amending such rules and regulations as it deems necessary or
desirable for the proper administration of the Plan. Any decision or action
taken or to be taken by the Board of Directors, arising out of or in connection
with the construction, administration, interpretation and effect of the Plan and
of its rules and regulations, shall, to the maximum extent permitted by
applicable law, be within its absolute discretion (except as otherwise
specifically provided herein) and shall be conclusive and binding upon all
Eligible Directors and any person claiming under or through any Eligible
Director.
 
Subject to the terms of the Plan and applicable law, and in addition to other
express powers and authorizations conferred on the Board of Directors by the
Plan, the Board of Directors shall have full power and authority to: (i)
determine the number of Shares to be covered by, or with respect to which
payments, rights, or other matters are to be calculated in connection with,
Units and Options; (ii) determine the terms and conditions of any Option; (iii)
interpret and administer the Plan and any instrument or agreement relating to,
or Grant made under, the Plan; (iv) establish, amend, suspend, or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (v) make any other determination and
take any other action that the Board of Directors deems necessary or desirable
for the administration of the Plan.
 
The Plan shall be administered such that awards under the Plan shall be deemed
to be exempt under Rule 16b-3 of the Securities and Exchange Commission under
the Exchange Act (“Rule 16b-3”), as such Rule is in effect on the Effective Date
of the Plan and as it may be subsequently amended from time to time.
 
SECTION 4.                                SHARES AUTHORIZED FOR ISSUANCE.
 
4.1           Maximum Number of Shares.  The aggregate number of Shares with
respect to which Grants may be awarded to Eligible Directors under the Plan
shall not exceed 250,000 Shares, subject to adjustment as provided in Section
4.2 below, plus that number of Shares equal to the aggregate number of Shares
credited to each Eligible Director’s Stock Unit Account as a result of transfers
of stock units from the Prior Plan pursuant to Section 9.10.  If any Unit or
Option is settled in cash or is forfeited without a distribution of Shares, the
Shares otherwise subject to such Unit or Option shall again be available for
Grants hereunder.  [As of March 11, 2005, the shares available for issuance
under the Plan were adjusted  pursuant to Section 4.2 as a result of the
Company’s 2005 2-for-1 stock split.  As of February 17, 2006, the shares
available for issuance under the Plan were adjusted pursuant to Section 4.2 as a
result of the Company’s 2006 2-for-1 stock split.]
 
4.2           Adjustment for Corporate Transactions.  In the event that any
stock dividend, extraordinary cash dividend, recapitalization, reorganization,
merger, consolidation, split-up, spin-off, combination, exchange of shares,
warrants or rights offering to purchase Stock at a price substantially below
Fair Market Value, or other similar event affects the Stock such that an
adjustment is required to preserve, or to prevent enlargement of, the benefits
or potential benefits made available under the Plan, then the Board of Directors
shall adjust the number
 
Page 3

--------------------------------------------------------------------------------


 
and kind of shares which thereafter may be awarded under the Plan and the number
of Units and Options and the exercise price thereof that have been, or may be,
granted under the Plan.  Additionally, the Board of Directors may make
provisions for a cash payment to an Eligible Director.
 
SECTION 5.                                UNIT GRANTS.
 
5.1           Unit Awards.  Each Eligible Director (other than any Eligible
Director who has received an award under the Prior Plan) who is first elected or
appointed to the Board of Directors
on or after the Effective Date of the Plan shall be awarded 6,000 Units on such
date (or such other number of Units as the Board shall determine).  In addition,
on the date of each Annual Meeting of Shareholders of the Company occurring
after 2000 and during the term of the Plan an eligible Director serving as a
Director on such date shall be awarded such number of Units as the Board shall
determine.
 
5.2           Delivery of Shares.  Subject to satisfaction of the applicable
vesting requirements set forth in Section 6 and except as otherwise provided in
Section 8, all Shares that are subject to any Units shall be delivered to an
Eligible Director and transferred on the books of the Company on the date which
is the first business day of the month immediately following the termination of
such Eligible Director’s service as a Director.  Notwithstanding the foregoing,
an Eligible Director may elect that all or a portion of his or her Units shall
be payable in cash as soon as practicable following the first business day of
the month immediately following the termination of such Eligible Director’s
service as a Director.  Any fractional Shares to be delivered in respect of
Units shall be settled in cash based upon the Fair Market Value on the date any
whole Shares are transferred on the books of the Company to the Eligible
Director or the Eligible Director’s beneficiary.  The amount of any cash payment
shall be determined by multiplying the number of Units and the number of Units
subject to a cash payment election by the Fair Market Value on the last business
day preceding the payment date.  Upon the delivery of a Share (or cash with
respect to a whole or fractional Share) pursuant to the Plan, the corresponding
Unit (or fraction thereof) shall be canceled and be of no further force or
effect.
 
5.3           Dividend Equivalents.  An Eligible Director shall have no rights
as a shareholder of the Company with respect to any Units until Shares are
delivered to the Director pursuant to this Section 5 hereof; provided that, each
Eligible Director shall have the right to receive an amount equal to the
dividend per Share for the applicable dividend payment date (which, in the case
of any dividend distributable in property other than Shares, shall be the per
Share value of such dividend, as determined by the Company for purposes of
income tax reporting) times the number of Units held by such Eligible Director
on the record date for the payment of such dividend (a “Dividend
Equivalent”).  Each Eligible Director may elect, prior to any calendar year,
whether the Dividend Equivalent is (i) payable in cash, on or as soon as
practicable after each date on which dividends are paid to shareholders with
respect to Shares; (ii) treated as reinvested in an additional number of Units
determined by dividing (A) the cash amount of any such dividend by (B) the Fair
Market Value on the related dividend payment date; or (iii) deferred and
credited to the Eligible Director’s Interest Account pursuant to Section 9.4.
 
SECTION 6.                                UNIT VESTING.
 
6.1           Service Requirements.  Except as otherwise provided in this
Section 6 or Section 8, an Eligible Director shall vest in his or her Units as
provided in this Section 6.1.  If an Eligible Director terminates service prior
to the completion of three Years of Service as a Director, the number of Shares
to be delivered to such Eligible Director in respect of Units granted upon his
or her election to the Board shall equal the amount obtained by multiplying
6,000 by a fraction, the numerator of which is the number of full months of
service completed by such Director from the applicable date of Unit grant
(counting any partial month of service as a full month) and the denominator of
which is 36.  If an Eligible Director terminates service prior to the completion
of
one Year of Service as a Director from the date of Unit grant with respect to
any annual grant of Units made hereunder, the number of Shares to be delivered
to such Eligible Director in respect of such Unit grant shall equal the amount
obtained by multiplying the number of Units subject to such Unit grant by a
fraction, the numerator of which is the number of full months of service
completed by such Director from the applicable date of the Unit grant (counting
any partial month of service as a full month) and the denominator of which is
 
Page 4

--------------------------------------------------------------------------------


 
12.  Notwithstanding the foregoing, and except as provided in Section 6.2, if
the Eligible Director terminates service by reason of his/her death, Disability,
Retirement, or acceptance of a position in Government Service prior to the
completion of the period of service required to be performed to fully vest in
any Unit grant, all Shares that are the subject of such Unit grant (or, if
elected by the Eligible Director, the value thereof in cash) shall be delivered
to such Eligible Director (or the Eligible Director’s beneficiary or estate).


6.2           Six Months’ Minimum Service.  If an Eligible Director has
completed less than six consecutive months of service as a Director, all Units
held by such Eligible Director shall be immediately forfeited.  If an Eligible
Director has completed less than six consecutive months of service from any date
on which any annual grant of Units is made, all Units held by such Eligible
Director that relate to such annual grant of units shall be immediately
forfeited.
 
6.3           Distribution on Death.  Except as provided in Section 6.2, in the
event of the death of an Eligible Director, the Shares corresponding to such
Units or, at the election of the Eligible Director’s beneficiary or estate, the
Fair Market Value thereof in cash shall be delivered to the beneficiary
designated by the Eligible Director on a form provided by the Company, or, in
the absence of such designation, to the Eligible Director’s estate.
 
SECTION 7.                                STOCK OPTIONS.
 
(a)  Grant.  Subject to the provisions of the Plan, the Board of Directors shall
have the authority to award Options to an Eligible Director and to determine (i)
the number of Shares to be covered by each Option, (ii) subject to Section 7(b),
the exercise price of the Option and (iii) the conditions and limitations
applicable to the exercise of the Option.
 
(b)  Exercise Price.  The exercise price of an Option shall not be less than
100% of the Fair Market Value on the date of grant.
 
(c)  Exercise.  Each Option shall be exercised at such times and subject to such
terms and conditions as the Board of Directors may specify at the time of the
award of such Option or thereafter. No shares shall be delivered pursuant to any
exercise of an Option unless arrangements satisfactory to the Board of Directors
have been made to assure full payment of the exercise price therefor. Without
limiting the generality of the foregoing, payment of the exercise price may be
made in cash or its equivalent or, if and to the extent permitted by the Board
of Directors by exchanging Shares owned by the Eligible Director (which are not
the subject of any pledge or other security interest) either actually or by
attestation, or by a combination of the foregoing, provided that the combined
value of all cash and cash equivalents and the Fair Market Value of any such
Shares so tendered to the Company, valued as of the date of such tender, is at
least equal to such exercise price.
 
(d) No Eligible Director shall have any rights as a shareholder with respect to
any Shares to be issued pursuant to any Option under the Plan prior to the
issuance thereof.
 
SECTION 8.                                CHANGE IN CONTROL.
 
8.1           Immediate Vesting.  Upon the occurrence of a Change in Control,
each Eligible Director’s right and interest in Units and Options which have not
previously vested shall become vested and nonforfeitable.
 
8.2           Cash Settlement.  (a) (i) Upon the occurrence of a Change in
Control, in lieu of delivering Shares with respect to the Units then held by an
Eligible Director, the Company shall pay such Eligible Director, not later than
60 days after the Change in Control occurs, cash in an aggregate amount equal to
the product of (x) the number of Shares that are subject to all Units credited
to such Eligible Director at the time of the Change in Control multiplied by (y)
the Fair Market Value on the date of the Change in Control.
 
(ii)           Upon the occurrence of a Change in Control, the Company shall pay
to each Eligible Director
 
Page 5

--------------------------------------------------------------------------------


 
cash in an amount equal to the accrued value of such Eligible Director’s
Interest Account.
 
(b)           Upon the occurrence of a Change in Control, in lieu of delivering
Shares with respect to each Option then held by an Eligible Director, the
Company shall pay such Eligible Director, not later than 60 days after the
Change in Control occurs, cash in an aggregate amount equal to the product of
(i) the number of Shares that are subject to each Option held by such Eligible
Director at the time of the Change in Control multiplied by (ii) the amount by
which the Fair Market Value on the date of the Change of Control exceeds the
exercise price of such Option.
 
8.3           Definition.  “Change in Control” shall mean the occurrence of any
of the following events:
 
(i)           When any “person” as defined in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d) and 14(d) thereof, including a “group” as
defined in Section 13(d) of the Exchange Act but excluding the Company and any
Subsidiary thereof and any employee benefit plan sponsored or maintained by the
Company or any Subsidiary (including any trustee of such plan acting as
trustee), directly or indirectly, becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act, as amended from time to time), of securities
of the Company representing 20 percent or more of the combined voting power of
the Company’s then outstanding securities;
 
(ii)           When, during any period of 24 consecutive months the individuals
who, at the beginning of such period, constitute the Board (the “Incumbent
Directors”) cease for any reason other than death to constitute at least a
majority thereof, provided that a Director who was not a Director at the
beginning of such 24-month period shall be deemed to have satisfied such
24-month requirement (and be an Incumbent Director) if such Director was elected
by, or on the recommendation of or with the approval of, at least two-thirds of
the Directors who then qualified as Incumbent Directors either actually (because
they were directors at the beginning of such 24-month period) or by prior
operation of this Paragraph (ii); or
 
(iii)           The occurrence of a transaction requiring stockholder approval
for the acquisition of the Company by an entity other than the Company or a
Subsidiary through purchase of assets, or by merger, or otherwise.
 
Notwithstanding the foregoing, in no event shall a Change in Control be deemed
to have occurred (i) as a result of the formation of a Holding Company, or (ii)
with respect to a Director if the Director is part of a “group”, within the
meaning of Section 13(a)(3) of the Exchange Act as in effect on the effective
date of the Change in Control transaction.  In addition, for purposes of the
definition of “Change in Control” a person engaged in the business as an
underwriter of securities shall not be deemed to be a “beneficial owner” of, or
to “beneficially own”, any securities acquired through such person’s
participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition.


For purposes of this Section 8.3, the term Holding Company means an entity that
becomes a holding company for the Company or its business as part of any
reorganization, merger, consolidation or other transaction, provided that the
outstanding shares of common stock of such entity and the combined voting power
of the then outstanding voting securities of such entity entitled to vote
generally in the election of directors is, immediately after such
reorganization, merger, consolidation or other transaction, beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners of the outstanding shares of Common
Stock and the combined voting power of the outstanding voting securities,
respectively, of the Company immediately prior to such reorganization, merger,
consolidation or other transaction in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger, consolidation
or other transaction, of such outstanding voting stock.


SECTION 9.                                DEFERRED COMPENSATION PROGRAM.
 
9.1           Election to Defer.  On or before December 31 of any calendar year,
an Eligible Director may
 
Page 6

--------------------------------------------------------------------------------


 
elect to defer receipt of all or any part of any Compensation payable in respect
of the calendar year following the year in which such election is made, and to
have such amounts credited, in whole or in part, to a Stock Unit Account or an
Interest Account.  Any person who shall become an Eligible Director during any
calendar year may elect, not later than the 30th day after his or her term as a
Director begins, to defer payment of all or any part of his or her Compensation
payable for the portion of such calendar year following such election.
 
9.2           Method of Election.  A deferral election shall be made by written
notice filed with the Corporate Secretary of the Company.  Such election shall
continue in effect (including with respect to Compensation payable for
subsequent calendar years) unless and until the Eligible Director revokes or
modifies such election by written notice filed with the Corporate Secretary of
the Company.  Any such revocation or modification of a deferral election shall
become effective as of the end of the calendar year in which such notice is
given and only with respect to Compensation payable for services rendered
thereafter. Amounts credited to the Eligible Director’s Stock Unit Account prior
to the effective date of any such revocation or modification of a deferral
election shall not be affected by such revocation or modification and shall be
distributed only in accordance with the otherwise applicable terms of the
Plan.  An Eligible Director who has revoked an election to participate in the
Plan may file a new election to defer Compensation payable for services to be
rendered in the calendar year following the year in which such election is
filed.
 
9.3           Investment Election.  At the time an Eligible Director elects to
defer receipt of Compensation pursuant to Section 9.1, the Eligible Director
shall designate in writing the portion of such Compensation, stated as a whole
percentage, to be credited to the Interest Account (or such other account as may
be established from time to time by the Committee) and the portion to be
credited to the Stock Unit Account.  If an Eligible Director fails to notify the
Corporate Secretary as to how to allocate any Compensation between the Accounts,
100% of such Compensation shall be credited to the Interest Account.  By written
notice to the Corporate Secretary of the Company, an Eligible Director may
change the manner in which the Compensation payable with respect to services
rendered after the end of such calendar year are allocated among the Accounts.
 
9.4           Dividend Equivalents.  In addition to the deferral of Compensation
permitted under Section 9.1, an Eligible Director may elect, in the manner and
at the time described in Section 5.3, to have Dividend Equivalents payable in
respect of his or her Units credited to his or her Interest Account in the
manner and at the time described in such Section 5.3.
 
9.5           Interest Account.  Any Compensation allocated to the Interest
Account shall be credited to the Interest Account as of the date such Fees would
have been paid to the Eligible Director.  Any amounts credited to the Interest
Account shall be credited with interest at the same rate and in the manner in
which interest is credited under the Fixed Investment Fund (or, if such fund no
longer exists, the fund with the investment criteria most clearly comparable to
that of such Fund) under the Aetna Inc. Incentive Savings Plan (or any successor
thereto).
 
9.6           Stock Unit Account.  Any Compensation allocated to the Stock Unit
Account shall be deemed to be invested in a number of Units equal to the
quotient of (i) such Compensation divided by (ii) the Fair Market Value on the
date the Fees then being allocated to the Stock Unit Account would otherwise
have been paid.  Fractional Units shall be credited, but shall be rounded to the
nearest hundredth percentile, with amounts equal to or greater than .005 rounded
up and amounts less than .005 rounded down.  Whenever a dividend other than a
dividend payable in the form of Shares is declared with respect to the Shares,
the number of Units in the Eligible Director’s Stock Unit Account shall be
increased by the number of Units
determined by dividing (i) the product of (A) the number of Units in the
Eligible Director’s Stock Unit Account on the related dividend record date, and
(B) the amount of any cash dividend declared by the Company on a Share (or, in
the case of any dividend distributable in property other than Shares, the per
share value of such dividend, as determined by the Company for purposes of
income tax reporting), by (ii) the Fair Market Value on the related dividend
payment date.  In the case of any dividend declared on Shares which is payable
in Shares, the Eligible Director’s Stock Unit Account shall be increased by the
number of Units equal to the product of (i) the number of Units credited to the
Eligible Director’s Stock Unit Account on the related dividend record date, and
(ii) the
 
Page 7

--------------------------------------------------------------------------------


 
number of Shares (including any fraction thereof) distributable as a dividend on
a Share.
 
9.7           Distribution Election.  At the time an Eligible Director makes a
deferral election pursuant to Section 9.1, the Eligible Director shall also file
with the Corporate Secretary of the Company a written election ( a “Distribution
Election”) with respect to whether:
 
(i) the aggregate amount, if any, credited to the Interest Account at any time
and the value of any Units credited to the Stock Unit Account shall be
distributed in cash, in Shares or in a combination thereof at the election of
the Director;
 
(ii) such distribution shall commence as soon as practicable following the first
business day of the calendar month following the date the Eligible Director
ceases to be a Director or on the first business day of any calendar year
following the calendar year in which the Eligible Director ceases to be a
Director; and
 
(iii) such distribution shall be in one lump sum payment or in such number of
annual installments (not to exceed ten) as the Eligible Director may designate.
 
The amount of any installment payment shall be determined by multiplying the
amount credited to the Accounts of an Eligible Director immediately prior to the
distribution by a fraction, the numerator of which is one and the denominator of
which is the number of installments (including the current installment)
remaining to be paid.  An Eligible Director may at any time, and from time to
time, change any Distribution Election applicable to his or her Accounts,
provided that no election to change the timing of any final distribution shall
be effective unless it is made in writing and received by the Corporate
Secretary of the Company at least one full calendar year prior to the time at
which the Eligible Director ceases to be a director.
 
9.8           Financial Hardship Withdrawal.  Any Eligible Director may, after
submission of a written request to the Corporate Secretary of the Company and
such written evidence of the Eligible Director’s financial condition as the
Committee may reasonably request, withdraw from his Interest Account up to such
amount as the Committee shall determine to be necessary to alleviate the
Eligible Director’s financial hardship.
 
9.9           Timing and Form of Distributions.  Any distribution to be made
hereunder, whether in the form of a lump sum payment or installments, following
the termination of an Eligible Director’s service as a Director shall commence
in accordance with the Distribution Election made by the Eligible Director
pursuant to Section 9.7.  If an Eligible Director fails to specify a form of
payment for a distribution in accordance with Section 9.7, the distribution from
the Interest Account shall be made in cash and the distribution from the Stock
Unit Account shall be made in Shares.  If an Eligible Director fails to specify
in accordance with Section 9.7 a commencement date for a distribution or whether
such distribution shall be made in a lump sum payment or a number of
installments, such distribution shall be made in a lump sum payment and commence
on the first business day of the month immediately following the date on which
the Eligible Director ceases to be a Director.  In the case of any distribution
being made in annual installments, each installment after the first installment
shall be paid on the first business day of
each subsequent calendar year, or as soon as practical thereafter, until the
entire amount subject to such Distribution Election shall have been paid.
 
9.10           Effect on Prior Plan.  Subject to approval of the Company’s sole
shareholder and the consummation of the transactions contemplated by the Merger
Agreement, the amounts standing to the credit of each Eligible Director’s stock
unit account under the Prior Plan shall be transferred to the Plan and credited
to the Eligible Director’s Stock Unit Account.  Any elections in effect under
such Prior Plan shall be deemed to be an election made pursuant to and in
accordance with the terms of this Section 9 unless and until the Eligible
Director elects to change such elections in accordance with the provisions of
this Section 9.
 
SECTION 10.                                UNFUNDED STATUS.
 
Page 8

--------------------------------------------------------------------------------


 
The Company shall be under no obligation to establish a fund or reserve in order
to pay the benefits under the Plan.  A Unit represents a contractual obligation
of the Company to deliver Shares or pay cash to a Director as provided
herein.  The Company has not segregated or earmarked any Shares or any of the
Company’s assets for the benefit of a Director or his/her beneficiary or estate,
and the Plan does not, and shall not be construed to, require the Company to do
so.  The Director and his/her beneficiary or estate shall have only an
unsecured, contractual right against the Company with respect to any Units
granted or amounts credited to a Director’s Accounts hereunder, and such right
shall not be deemed superior to the right of any other creditor.  Units shall
not be deemed to constitute options or rights to purchase Stock.
 


 
SECTION 11.                                AMENDMENT AND TERMINATION.
 
The Plan may be amended at any time by the Board of Directors, provided that,
except as provided in Section 4.2, the Board of Directors may not, without
approval of the shareholders of the Company increase the number of Shares which
may be awarded under the Plan.  The Plan shall terminate on April 30,
2010.  Notwithstanding the foregoing, no amendment or termination of the Plan
shall materially and adversely affect any rights of any Director under any Grant
made pursuant to the Plan.  Unless the Board otherwise specifies at the time of
such termination, a termination of the Plan will not result in the distribution
of the amounts credited to an Eligible Director’s Accounts.
 
SECTION 12.                                OTHER STOCK-BASED AWARDS.
 
The Board of Directors shall have authority to grant to Eligible Directors an
“Other Stock-Based Award”, which shall consist of any right which is (i) not a
Grant described in Sections 5 or 7 above and (ii) a Grant of Shares or a Grant
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares ), as deemed by the Board of Directors to be
consistent with the purposes of the Plan; provided that any such rights must
comply, to the extent deemed desirable by the Board of Directors, with Rule
16b-3 and applicable law. Subject to the terms of the Plan and any applicable
award agreement, the Board of Directors shall determine the terms and conditions
of any such Other Stock-Based Award.
 
SECTION 13.                                GENERAL PROVISIONS.
 
13.1           No Right to Serve as a Director.  This Plan shall not impose any
obligations on the Company to retain any Eligible Director as a Director nor
shall it impose any obligation on the part of any Eligible Director to remain as
a Director of the Company.
 
13.2           Construction of the Plan.  The validity, construction,
interpretation, administration and effect of the Plan, and the rights relating
to the Plan, shall be determined solely in accordance with the laws of the State
of Connecticut.
 
13.3           No Right to Particular Assets.  Nothing contained in this Plan
and no action taken pursuant to this Plan shall create or be construed to create
a trust of any kind or any fiduciary relationship between the Company and any
Eligible Director, the executor, administrator or other personal representative
or designated beneficiary of such Eligible Director, or any other persons.  Any
reserves that may be established by the Company in connection with Units granted
under this Plan shall continue to be treated as the assets of the Company for
federal income tax purposes and remain subject to the claims of the Company’s
creditors.  To the extent that any Eligible Director or the executor,
administrator, or other personal representative of such Eligible Director,
acquires a right to receive any payment from the Company pursuant to this Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Company.
 
13.4           Listing of Shares and Related Matters.  If at any time the Board
of Directors shall determine
 
Page 9

--------------------------------------------------------------------------------


 
in its discretion that listing, registration or qualification of the Shares
covered by this Plan upon any national securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the delivery of
Shares under this Plan, no Shares will be delivered unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained, or otherwise provided for, free of any conditions not
acceptable to the Board of Directors.
 
13.5           Severability of Provisions.  If any provision of this Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
effect any other provisions hereof, and this Plan shall be construed and
enforced as if such provision had not been included.
 
13.6           Incapacity.  Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipting therefor
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge any liability or obligation of the Board of
Directors, the Company and all other parties with respect thereto.
 


 
13.7           Nontransferability.  No Grant may be assigned or transferred, in
whole or in part, either directly or by operation of law (except in the event of
an Eligible Director’s death by will or applicable laws of descent and
distribution), including, but not by way of limitation, by execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner, and no such
right or interest of any Eligible Director in the Plan shall be subject to any
obligation or liability of such Eligible Director.
 
13.8           Headings and Captions.  The headings and captions herein are
provided for reference and convenience only, shall not be considered part of
this Plan, and shall not be employed in the construction of this Plan.
 
Page 10

--------------------------------------------------------------------------------


